Citation Nr: 1647854	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an overactive thyroid, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for obstructive sleep apnea.

3. Whether new and material evidence has been received to reopen service connection for a skin condition claimed as boils on the legs.

4. Entitlement to service connection for a skin condition, to include mycosis fungoides and boils on the legs.

5. Whether new and material evidence has been received to reopen service connection for a back condition.

6. Entitlement to service connection for a back condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to June 1989 and from July 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2012, the appeal was remanded by the Board to the RO in order to schedule the Veteran for a Board hearing.  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The issues of entitlement to service connection for an overactive thyroid; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for a skin condition, to include mycosis fungoides and boils on the legs; and entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied claims of entitlement to service connection for a skin condition of the legs, and a back condition.  

2.  Evidence submitted since the May 1996 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for a skin condition of the legs, and a back condition.  


CONCLUSIONS OF LAW

 1. New and material evidence has been received to reopen the claim for service connection for a skin condition of the legs.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen the claims for service connection for a skin condition and a back disability, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.
Claims to Reopen

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A May 1996 rating decision denied claims for service connection for a skin condition of the legs and back pain.  The reason for the denial of the claims was not explicitly stated in the rating decision.  However, it appears that the basis for the RO's denial was that there was no in-service event or no nexus to service.

The evidence of record at the time of the denial included service treatment records and an April 1995 VA examination.  

The evidence received since the May 1996 rating decision includes VA treatment records, VA examinations dated in December 2010 and April 2015, and the Veteran's testimony at a Board hearing in August 2016. 

In his testimony and statements, the Veteran indicated that he reported skin problems in service and was treated for malignant neoplasms and boils on his legs in 1991.  The Veteran testified that he had a rash in service, which was thought to be herpes.  The Veteran testified that he was diagnosed with mycosis fungoides after service. 
 
VA treatment records reflect diagnoses of skin conditions, including rash, nonspecific skin eruption, mycosis, and fungoides. 

At the hearing, the Veteran testified that he had back problems in service.   He testified that he was treated at Fort Bliss in 1991.  

The Board finds that new and material evidence has been received to reopen the claims for service connection for a skin condition claimed as boils on the legs and a back condition.  The evidence received since the prior final denial in May 1996 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claims.  The claims were previously denied based upon a lack of evidence linking the claimed disabilities to service.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claims for service connection for a
skin condition claimed as boils on the legs, and a back condition are reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a skin condition and a back condition are reopened, and to that extent only, the claims are granted.


REMAND

The Veteran has claimed that current thyroid, sleep apnea, skin, and back disabilities are related to service.

Governing law and regulation provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (b).  Such chronic disability must have manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

Service Connection for Thyroid Condition

The Veteran asserts that a current thyroid condition is related to service or a service-connected disability.  At the Board hearing, the Veteran testified that he was diagnosed with an overactive thyroid approximately 15 years ago.  The Veteran also asserted that a thyroid condition is related to mycoses fungoides.  Accordingly, the claim for service connection for a thyroid condition is also intertwined with his claim for service connection for a skin condition.  

Post-service VA treatment records reflect that the Veteran has had tests to evaluate his thyroid function; however, a diagnosis of a thyroid disability is not of record.  
VA examinations in September 2010 and April 2015 did not provide medical opinions regarding the etiology of a thyroid disability.  

The Veteran should be afforded a VA examination to determine whether his claimed thyroid disability is related to an undiagnosed illness or otherwise related to service.

Service Connection for Obstructive Sleep Apnea

The Veteran asserts that he had sleep problems in service when he was at Fort Bliss.   Service treatment records show that Veteran sleep problems were noted in January 1990.  Post-service treatment records reflect diagnoses of obstructive sleep apnea.  VA examinations  in September 2010 and April 2015 did not address the etiology of sleep apnea.  A VA examination is necessary in light of the complaint noted in service and the current diagnosis of sleep apnea.

Service Connection for a Skin Condition

The Veteran asserts that his skin condition, diagnosed as mycosis fungoides is related to service.  At the Board hearing, the Veteran testified that mycosis fungoides may be related to chemical weapons that were used in the Persian Gulf or to pills he took in service.  The Veteran testified that he was treated for skin lesions when he was in Saudi Arabia.  He stated that he was tested for herpes in service.   He also stated that he had boils on his legs in service.  The Veteran testified that he was diagnosed with mycosis fungoides at a VA medical center. 

Service treatment records reflect that the Veteran was seen with skin lesions.  A June 1990 entry in the service treatment records reflects a notation of a possible chancre lesion or venereal warts.  A September 1990 entry reflects a diagnosis of venereal warts.  Post service VA treatment records reflect various diagnoses, including furuncles and mycosis fungoides.  

On remand, the Veteran should be afforded a VA examination to determine whether a skin disability is related to service. 

Service Connection for a Back Condition

The Veteran asserts that he had back pain in service.  The Veteran testified that he was a mechanic when he entered service but had to switch to working as a cook because of back pain.  He further asserts that he has back pain due to his Persian Gulf Service.  

VA outpatient records reflect treatment for back pain.  A VA treatment record dated in October 2008 reflects that the Veteran complained of low back pain without specific radicular symptoms.  An April 2010 VA examination reflects that an x-ray of the lumbar spine was normal.  There was no evidence of spondylosis.  A VA primary care record dated in November 2011 reflects that tenderness of the lumbar spine was noted.  The Veteran was diagnosed with back pain.

On remand, the Veteran should be afforded a VA examination to determine whether his current low back symptoms are attributable to a known clinical diagnosis.  If they are not attributable to a known diagnosis, the examiner should provide an opinion addressing whether the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by symptoms of joint pain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the claimed thyroid, sleep apnea, skin, and back disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should address the following questions:  

(a)  State whether a thyroid condition is attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness. 

 (b) If thyroid symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service or is otherwise etiologically related to service. 

(c) The examiner should opine whether the Veteran's current sleep apnea was at least as likely as not incurred during active service or is otherwise etiologically related to service.

The examiner should consider the Veteran's contention that his current sleep apnea is related to exposure to environmental factors to include pollution during service in Saudi Arabia.  The examiner should also consider the sleep difficulty noted in service in January 1990.

(d)  The VA examiner should diagnose all current skin disabilities.  The examiner should opine whether it is at least as likely as not that a current skin condition was incurred during active service or is otherwise etiologically related to service.   

The examiner should consider service treatment records, which reflect that a possible chancre lesion was noted in June 1990, and a diagnosis of venereal warts was noted in September 1990.  The examiner should also consider the Veteran's testimony that he had boils on his legs during service.

The examiner should discuss whether a current skin condition, to include mycosis fungoides, furuncles and/or boils on the legs, is related to chemical exposure in the Persian Gulf or to pills that were administered to soldiers in service.

(e) The examiner must state whether the Veteran's back symptoms are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness.

(f) If the Veteran's back pain symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service or is otherwise etiologically related to service.

In providing an opinion, the examiner must consider the Veteran's testimony that he had back pain in service.   

2.  Following the completion of the requested development, readjudicate the claims on appeal in light of all of the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


